      Case 2:17-cv-00224 Document 25 Filed on 07/08/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 08, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JORGE L ROSALES,                             §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 2:17-CV-224
                                             §
NANCY A BERRYHILL,                           §
                                             §
         Defendant.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On June 15, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation” (D.E. 24), recommending an award of attorney’s

fees to Plaintiff’s counsel. The parties were provided proper notice of, and opportunity to

object to, the Magistrate Judge’s Memorandum and Recommendation. FED. R. CIV. P.

72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been

timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 24), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

1/2
      Case 2:17-cv-00224 Document 25 Filed on 07/08/20 in TXSD Page 2 of 2



findings and conclusions of the Magistrate Judge. Accordingly, Honig’s Petition to

Obtain Approval of a Fee for Representing a Social Security Claimant (D.E. 20) is

GRANTED. The Court FINDS that he is entitled to a fee award of $10,825.58. Further,

the Court ORDERS Honig to refund to his client the $3,450.42 award he previously

received under the EAJA because it is the lesser of the two awards.

       ORDERED this 8th day of July, 2020.


                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
